Citation Nr: 1645591	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to November 1986 and May 1988 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

The Board is aware that the Veteran has variously described his psychiatric disorder as including PTSD and anxiety.  The Board notes, however, that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claims for headaches and acquired psychiatric disorder.   

Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder related to his military service.  He served in Iraq and Turkey from April 1991 to July 1991 in Operation Provide Comfort/Encourage Hope and Southwest Asia Cease-Fire.  
He specifically contends that he has nervousness and cannot be in big crowds of people.  He is traumatized by things that he saw while serving in the Middle East.  

In November 1986, he underwent a psychological evaluation, during which he asked to be separated from the military.  At that time, he endorsed some suicidal ideation.  The medical professional opined that separation would be appropriate because rehabilitation or transfer would not be successful.  

In his February 1993 report of medical history, the Veteran endorsed depression or excessive worry and nervous trouble.  A January 2010 VA treatment record shows a diagnosis of chronic PTSD and alcohol abuse.  The clinician did not, however, discuss the DSM criteria for any psychiatric disorder at the time of this treatment.  

In August 2010, the Veteran underwent a Gulf War VA examination, during which he reported PTSD symptoms-including anxiety and agoraphobia.  In November 2010, he underwent a VA psychiatric examination, during which the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis.  She noted that his symptoms are due to his personality disorder (obsessive-compulsive disorder), and she gave him an Axis I diagnosis of alcohol abuse.  

VA treatment records since that time show the Veteran's continued psychiatric complaints and anger issues.  His primary care physician has noted a positive PTSD screen and history of PTSD, but found no current mental health condition.  

The Board finds that the medical evidence of record is inadequate to decide the Veteran's claim.  In other words, a new VA examination is warranted to determine whether he has a current acquired psychiatric disorder that was caused or aggravated by his military service.  

Headaches

The Veteran contends that he has migraine headaches that had their onset during service and have continued since.

In a February 1993 report of medical history, the Veteran endorsed frequent or severe headaches.  The military examiner indicated that his frequent headaches had improved since he changed from his stressful job, and found them non-disabling.

During his August 2010 VA examination, the examiner noted the Veteran had a post-service diagnosis of migraine headaches.  During the November 2010 VA headaches examination, the examiner opined that his current tension headaches are unrelated to the in-service treatment for headaches.  The examiner related these headaches to a viral syndrome.  The examiner did not, however, provide a more detailed rationale other than he was not treated for tension headaches during service.  

The Board finds that the November 2010 opinion was inadequate inasmuch as the examiner relied on the lack of treatment for tension headaches during service.  The examiner did not address the 1993 report of medical history showing complaints of frequent headaches that improved following a change of duties.  Additionally, there is evidence that the Veteran is currently treated for migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether he has any current acquired psychiatric disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to each of the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service?

A complete rationale for all opinions should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be provided.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether he has any current headache disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed headache disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service?

The examiner is asked to specifically comment on his in-service treatment for headaches and his contentions of experiencing migraine headaches since service.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be provided.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




